Citation Nr: 1761095	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In July 2017, the Board received additional evidence from the appellant, which was not considered by the AOJ.  Specifically, an amended death certificate for the Veteran was submitted in July 2017, after the March 2015 Statement of the Case.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Substantive Appeal with respect to the issue on appeal was received in April 2015; accordingly, the new 38 U.S.C. § 7105(e) is applicable to this case.

In a November 2017 correspondence, the appellant explicitly requested a remand of the case to the AOJ for review of the new evidence submitted (the Veteran's amended death certificate).  Pursuant to the new 38 U.S.C. § 7105(e) and the appellant's request for initial review by the AOJ of the new evidence, the appellant's appeal of entitlement to DIC based on service connection for the cause of the Veteran's death will be remanded for appropriate action so that the above-noted evidence (Veteran's amended death certificate) is appropriately addressed with a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic file since the March 2015 Statement of the Case that pertains to the issue on appeal, particularly, the Veteran's amended death certificate.  After undertaking any additional development which may be necessary, readjudicate the issue of entitlement to DIC based on service connection for the cause of the Veteran's death in light of all the evidence of record.  If the determination remains adverse to the appellant, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

